Citation Nr: 1031959	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-06 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's claim for entitlement to service connection for the 
loss of the penis.  

2.  Entitlement to special monthly compensation based upon the 
loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

In March 1969, the Board of Veterans' Appeals (Board) denied 
service connection for loss of the penis.  The Veteran and his 
accredited representative were provided with copies of the 
Board's decision.  

This matter came before the Board on appeal from a February 2005 
rating decision of New Orleans, Louisiana, Regional Office (RO) 
which determined that new and material evidence had not been 
received to reopen the Veteran's claim of entitlement to service 
connection for "priapism, removal of penis" and denied special 
monthly compensation based on the loss of use of a creative 
organ.  In July 2007, the Veteran submitted a Motion to Advance 
on the Docket.  In July 2007, the Board granted the Veteran's 
motion.  In August 2007, the Board determined that new and 
material evidence had not been received to reopen the Veteran's 
claim of entitlement to service connection for loss of the penis 
and remanded the issue of special monthly compensation for loss 
of use of a creative organ to the RO for additional action.  The 
Veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).   

In June 2009, the Board denied special monthly compensation based 
on the loss of use of a creative organ.  The Veteran subsequently 
appealed to the Court.  

In October 2009, the Court reversed the August 2007 Board 
decision and remanded the Veteran's appeal to the Board for 
additional action.  In May 2010, the Court granted the Parties' 
April 2010 Joint Motion for Remand; vacated the June 2009 Board 
decision; and remanded the issue of special monthly compensation 
based on the loss of use of a creative organ to the Board for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
FINDING OF FACT

The Court has concluded that new and material evidence has been 
received to reopen the Veteran's claim for entitlement to service 
connection for the loss of the penis.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for the loss 
of the penis.  38 U.S.C.A. § 7252(a) (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2009, the Court reversed the August 2007 Board 
decision which determined that new and material evidence had not 
been received to reopen the Veteran's claim of entitlement to 
service connection for loss of the penis.  The Veteran's appeal 
has been returned to the Board for further action.  The Board is 
bound by the Court's order.  Harris v. Brown, 7 Vet. App. 547 
(1995).  Accordingly, the Veteran's claim of entitlement to 
service connection for loss of the penis is reopened.  


ORDER

The Veteran's claim of entitlement to service connection for the 
loss of the penis is reopened.  




REMAND

In light of its reopening, the Veteran's claim of entitlement to 
service connection for a chronic penile disorder to include loss 
of the penis is to be determined following a de novo review of 
the entire record.  

The Veteran asserts that service connection is warranted for loss 
of the penis secondary to inservice trauma.  In a March 2007 
written statement, the Veteran advanced that the deck logs of the 
U.S.S. Essex reflect that he "was taken directly to sick bay 
when I was brought back to the ship after my beating."  He 
requested that clinical documentation of his shipboard treatment 
and the records of an associated Captain's Mast which he received 
should be requested for incorporation into the record.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

Extracts from the deck logs of the U.S.S. Essex dated on 
September 1952 reflect that the Veteran was returned to the ship 
on September 18, 1952, by the military police; treated aboard 
ship for multiple abrasions of the head and the body; and 
received non-judicial punishment at a September 27, 1952, 
Commanding Officer's Mast.  

The VA has a duty to assist the Veteran with his claim.  This 
duty includes assisting him in obtaining and considering records 
that may be under governmental control.  38 U.S.C.A. § 
5103A(c)(3) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(2) 
(2009); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir., 
2009); Voerth v. West, 13 Vet. App. 117, 121 (1999); Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims files and ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 20098); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2009) are fully met.  

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and (1) request that the 
Veteran's service personnel file (201 or 
equivalent) be forwarded for incorporation 
into the record and (2) request that a 
search be made of the records of the U.S.S. 
Essex for any documentation pertaining to 
treatment of the Veteran in September 1952 
and October 1952.  All material produced by 
the requested search should be incorporated 
into the record.  If no service personnel 
records and/or treatment documentation 
are located, a written statement to 
that effect should be incorporated into 
the claims file. 

3.  Then adjudicate the Veteran's 
entitlement to service connection for a 
chronic penile disorder to include loss of 
the penis and readjudicate the issue of 
special monthly compensation based on the 
loss of use of a creative organ with 
express consideration of the Federal 
Circuit's decision in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

4.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


